765 F.2d 146
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ARNOLD J. SOUTHERS, PLAINTIFF-APPELLEE,v.MIKE GARDNER, SHERIFF OF SULLIVAN COUNTY, DEFENDANT-APPELLANT.
NO. 85-5015
United States Court of Appeals, Sixth Circuit.
5/13/85

ORDER
BEFORE:  KEITH, MARTIN, and JONES, Circuit Judges.


1
This cause is before the court upon the response of the appellant to the court's order of March 4, 1985 directing it to show cause why the appeal ought not be dismissed as moot.


2
The court has considered the appellant's reply that the appeal is not moot because the order of the district court of January 18, 1985, calling for an additional hearing limited to the receipt of evidence on two issues, does not moot all of the issues raised in the action.


3
It appears to this court, however, that the vacation by the district court of the order from which the appeal was taken has divested us of the jurisdictional foundation for review.  It remains for the district court to conclude its consideration of this action by issuing a final judgment from which any aggrieved party may appeal to this court.


4
For the reasons herein stated, it is therefore


5
ORDERED that the case be, and it hereby is, dismissed for lack of jurisdiction.